DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed control section is configured to select a speaker to be used on basis of information about the specified projection area and information about positions of the plurality of speakers. The claimed control section is also configured to select the speaker to be used based on the information about the position of the user. It is unclear whether “the speaker” recited on line 9 is the same “a speaker” as recited on line 3. In view of the language defining the criteria for selecting a speaker, they do not seem to be the same. Furthermore, two separate conditions are recited to “select a speaker to be used” and “select the speaker to be used” respectively. It is 
Claims 18-20 include similar limitations as recited in claim 1 discussed above.
Regarding claims 10 and 11, claim 10 depends on claim 9 and claim 11 depends on claim 10. It is unclear how the acquired audible area of the speakers as defined in claim 9 relates to select the speaker as defined in claim 10 or 11. Claim 10 recites “the speaker including the position of the user in a search area” (lines 4-5) and “the speaker including the position in the search area” (lines 6-7). It is unclear why the speaker includes the position of the user. It is unclear why the speaker includes the position in the search area.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form. Claim 12 and claim 4 have the same scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20060045295 A1) in view of Seo (US 20070203598 A1).
Regarding claim 1, Kim discloses an information processing apparatus, comprising:
a control section (300, e.g.) configured to select a speaker (3 speakers; [0014], Fig. 1,e.g.,) to be used when a projection is performed on a specified projection location (Fig. 1, projecting a virtual sound object in the 3D space, [0009]) from a plurality of speakers in a real space (not explicitly illustrated in Fig. 1, but they are inherently provided, “N speakers” in [0009]) on a basis of information about the specified projection location (the location of the project virtual audio object relative to the closest speakers and the listening position as shown in Fig. 1, [0028]) and information about positions of the plurality of speakers (the positions of plurality of speakers are predetermined in order to select 3 speakers closes to the projected virtual sound object; [0014], [0028]) from a plurality of projection locations capable of projecting an image (the virtual sound object can be projected at any area in the 3D space, [0009]),
acquire information about a position of a user in the real space  (the listening point, [0012], M in Fig. 4, [0034]) and select the speaker to be used on basis of the information about the position of the user (equation 1 defines which speaker is being selected for a particular gain value),
wherein the control section is implemented via at least one processor (220).

Regarding claims 2 and 3, Kim discloses that the control section selects the speaker to be used on a basis of a distance between the specified projection area and each speaker (Fig. 1, [0014], [0029], [0036]).
Regarding claim 4 and 12, Kim teaches that the two or more speakers are selected (VBAP requires 3 speakers for 1 virtual sound object, [0007]).
Regarding claim 5, Kim teaches that different voice channels are allocated to respective two or more speakers (3 separate channels are provided, equation 5, [0040]).
Regarding claims 6, 13 and 14, the combination of Kim and Seo meets the claimed limitation. Kim teaches multiple virtual sound sources ([0028]). The virtual sound signal processor (220) would set the gains for each of the three speakers directed to the corresponding area occupied by the audio object relative to the position of the user.

Regarding claim 9, Kim inherently teaches the claimed limitation. The claimed audible area reads on the area in front of the speaker, that is, the area that the speaker would direct sound. A general speaker usually can only direct sound toward the front, not the back.
Regarding claims 10 and 11, in view of 112 paragraph (b) rejection above, the combination of Kim and Seo broadly reads on the claimed limitation. The speaker is selected when its directivity near the area of the audio object and the directivity will be able to be directed to the area of the audio object. When the speaker is not the closest, the closest speaker with the directivity that would face the audio object would be selected.
Regarding claim 17, Kim in combination of Seo fails to show that the control section is configured to change the position of the project area. As mentioned earlier, Kim teaches a general virtual sound source. One skilled in the art would have expected that the general virtual sound source could be any sound source, including a moveable sound source. Examiner takes Official Notice that generating a sound path corresponding to a movement of a virtual sound object is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Kim and Seo by processing a sound stream representing an object in 3D space, including a 
Regarding claim 21, Kim teaches that the speaker is selected based on the distance between the user and each speaker (Spk3, with non-zero gain, is selected based on the distance between user and the Spk3, or the gain of the selected speaker Spk3 is selected based on the distance between user and Spk3, e.g.).
Regarding claim 22, Kim fails to explicitly show first weight and second weight. Kim teaches N general speakers. In view of Fig. 1, some speakers are not on the same plane as the user, that is, some speaker has substantial elevation relative to the user’s position. Imagining a right triangle with the hypotenuse of the triangle as the actual length between the speaker and the user, one leg representing the vertical elevation of the speaker and the other leg representing the horizontal length, the contribution from the vertical component and the horizontal component determine the length of the hypotenuse. Assuming that the horizontal component is longer than the vertical component, the weight contribution from the horizontal component is inherently higher than the weight contribution from the vertical component when determining the length of hypotenuse. Thus, it would have been obvious to one of ordinary skill in the art to modify Kim and Seo by determining the distance from the speakers and user, including the speaker with substantial elevation from the horizontal plane having horizontal contribution and vertical contribution to the distance, in order to determine the gain for the selected speaker based on the actual distance from the speaker and the user, not just the length on the horizontal plane.
Claims 18 and 19 correspond to claim 1 discussed above.
.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Seo as applied to claim 1 above, and further in view of Hudson et al. (hereafter Hudson; US 20090323991 A1).
Regarding claim 15, Kim fails to show that the speaker has a marker. Kim teaches that a memory store position information of the speaker ([0028]) without providing detail on how to obtain such position information. Hudson teaches how to identify speakers, each having a marker (74), in a space. The position information is stored in a memory ([0039]). Thus, it would have been obvious to one of ordinary skill in the art to further modify Kim and Seo by utilizing the process as taught in Hudson to identify the speakers’ positions in order to provide the position information for the memory and for calculating the gain values of the selected three speakers.
Regarding claim 16, in view of the discussion above with respect to claim 15, Kim also fails to show that the speaker held by the user. Kim states N speakers are presented in the 3D space ([0029]) without limiting the size of the speaker or the .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654